              Case 7:20-cv-05641-CS Document 26 Filed 12/29/20 Page 1 of 2




                                      STATE OF NEW YORK
                                 OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                   DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                       LITIGATION BUREAU

                                      Writer’s Direct Dial: (212) 416-8373

                                                         December 29, 2020

    VIA E-MAIL & ECF
    Honorable Cathy Seibel
    United States District Judge
    United States District Court
    Southern District of New York
    300 Quarropas Street
    White Plains, New York 10601

                                  Re: McCollough v. Fields, 20 CV 5641 (CS)

     Dear Judge Seibel:

            We write in response to Your Honor’s Order dated October 1, 2020 directing this Office
    to identify the John Doe defendants, specifically “those Fishkill officials who allegedly
    participated in a cover up in that they carried out the May 21, 2020 order of Fishkill Deputy
    Superintendent Urbanski ‘to conduct a sweeping inspection of the facility [and] recover and
    destroy all dangerous instruments and replace[] [them] with plastic[] yellow wet floor signs.’”
    (Dkt No.8). Plaintiff alleges that Defendant Urbanski conspired with said John Does “to remove
    the precise dangerous instrument utilized for the constitutional injury Plaintiff sustained.” (Dkt.
    No. 1, ¶21).

            Based on our review of the records, Corrections Officer Robert Gomez recovered and
    confiscated the wooden wet floor sign used in the alleged assault from Plaintiff’s room where the
    incident took place. The wooden wet floor sign was secured, and shortly thereafter, the State
    Police arrived and took the wooden wet floor sign into evidence. This event would not appear to
    be part of an alleged “sweeping inspection of the facility,” but should this be an individual that
    Plaintiff intended to sue, C.O. Robert Gomez can be served at:
          Case 7:20-cv-05641-CS Document 26 Filed 12/29/20 Page 2 of 2




       Fishkill Correctional Facility
       18 Strack Drive
       Beacon, New York 12508-0307

This response is based on information available at this time, and it is not an admission that the
identified individual engaged in the acts alleged or violated Plaintiff’s rights.

        There were also steps taken to remove or replace wooden wet floor signs in the facility on
May 21, 2020 and thereafter at the direction of Defendant Urbanski because the incident had
demonstrated that the wooden signs could be used as weapons and were a threat to security. It is
believed that many different officers stationed in many different areas of the correctional facility
who happened to be on duty in the particular location at those times removed or replaced the
wooden signs. Despite diligent efforts, we have been unable to determine the identity of DOCCS
staff who removed or replaced the wooden signs. We note, however, that because the wooden
sign used in the alleged assault was taken into custody by the State Police in response to the
incident, any claim that other signs were removed in connection with a cover up to destroy
evidence appears to be meritless on its face.

                                                      Respectfully Submitted,

                                                      /s/ Gee Won Cha
                                                      Gee Won Cha
                                                      Assistant Attorney General
                                                      Geewon.Cha@ag.ny.gov

cc:    Michael McCollough
       Plaintiff Pro Se
       (Via Mail)
